Name: Commission Regulation (EEC) No 117/82 of 20 January 1982 repealing Regulation (EEC) No 87/82 introducing a corrective amount on import of certain varieties of sweet oranges originating in Greece into the Community of Nine
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 1 . 82 Official Journal of the European Communities No L 15/21 COMMISSION REGULATION (EEC) No 117/82 of 20 January 1982 repealing Regulation (EEC) No 87/82 introducing a corrective amount on import of certain varieties of sweet oranges originating in Greece into the Community of Nine inexact ; whereas a calculation carried out on the basis of the new data communicated to the Commission shows that the conditions for applying the corrective amount are not fulfilled ; Whereas the corrective amount should therefore not be applied and Regulation (EEC) No 87/82 should be replaced with effect from its date of entry into force, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece, Having regard to Council Regulation (EEC) No 10/81 of 1 January 1981 fixing, in respect of fruit and vege ­ tables, the general rules for implementing the 1979 Act of Accession ('), and in particular Article 9 (2) thereof, Whereas Commission Regulation (EEC) No 87/82 of 15 January 1982 (2), introduced a corrective amount from 19 January 1982 on import of certain varieties of sweet oranges originating in Greece into the Commu ­ nity of Nine ; Whereas the data required for calculation of the corrective amount, as communicated to the Commis ­ sion, led to fixing such an amount ; whereas a subse ­ quent communication showed those data to be HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 87/82 is hereby repealed with effect from its date of entry into force . Article 2 This Regulation shall enter into force on 21 January 1982 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 January 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 1 , 1 . 1 . 1981 , p . 17 . (2) OJ No L 11 , 16 . 1 . 1982, p . 21 .